Citation Nr: 1450628	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disorder, claimed as blurred vision, as secondary to service-connected allergic rhinitis. 

2.  Entitlement to service connection for a skin rash, to include as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to June 1991 and from January 2003 to July 2003, and he had additional service in the Army Reserves. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs, Regional Office located in Muskogee, Alabama (RO), which in pertinent part, denied the benefits sought on appeal. 

In February 2010, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

The Board has remanded the matters on appeal three times to the RO (via the Appeals Management Center (AMC)) for additional development.  In April 2010, the Board instructed that the RO (via the AMC) seek the Veteran's assistance in identifying outstanding records of pertinent treatment and provide the Veteran with VA examinations in conjunction with his claims.  The record shows that the Veteran's VA treatment records were updated in the claims folder.  The Veteran underwent VA skin and eye examinations in May 2010, but the Board felt that additional clarification was needed regarding the nature and etiology of the Veteran's claimed conditions.  

The matters were remanded again in January 2012 in order to afford the Veteran with new VA skin and eye examinations.  Upon review of the January 2012 VA eye and skin examination reports, the Board determined that further clarifications on the etiologies of the Veteran's diagnosed skin and eye disorders were needed.  In September 2012, the Board remanded the claims for the third time in order to obtain addendum VA medical opinion statements on the etiology of the Veteran's diagnosed eye and skin disorders.  The record now contains medical addendum statements for the respective 2012 VA examination reports. Thereafter, the claims were most recently re-adjudicated in a January 2013 supplemental statement of the case.  The Board finds that there has been compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In the August 2014 informal brief presentation, the Veteran's representative, on the Veteran's behalf, has cited to additional medical literature and has provided a waiver of initial consideration by the Agency of Original Jurisdiction, in support of his service connection claim.  See 38 C.F.R. § 20.1304 (2014). 

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this decision, in addition to the paper claims file.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran's current eye disorders, to include cataracts and meibomian gland dysfunction, have an onset during his period of service, and the preponderance of the evidence is against the finding that his current eye disorders are otherwise related to his period of service. 

2.  The preponderance of the competent evidence is against a finding that the Veteran's current diagnosed eye disorders are proximately caused or aggravated by his service-connected allergic rhinitis. 

3.  The preponderance of the competent evidence of record is against a finding that the Veteran's claimed skin rash, which has been variously diagnosed as folliculitis, tinea pedis, and atopic dermatitis, had an onset during his period of service or is otherwise related to his first period of service.  

4.  The competent evidence of record clearly demonstrates that the Veteran's current skin condition existed prior to his second period of service. 

5.  The Veteran's pre-existing skin condition was likely aggravated by his second period of active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for entitlement to service connection for a skin rash have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

In the case at hand, a November 2006 letter provided the veteran VCAA notice, including of what was necessary to establish the underlying claim of service connection for an eye condition, and of his and VA's responsibilities in claims development.  The November 2006 letter also explained what the evidence showed and why the claim was denied, and provided the text of applicable regulations, including the regulations implementing the VCAA.  He was also informed on the element and the evidence required for substantiating a claim on a secondary theory of entitlement in a June 2011 supplemental statement of the case.  

The Veteran has been notified of everything required, has had ample opportunity to respond and supplement the record, and has had ample opportunity to participate in the adjudicatory process.  There was a timing deficiency with the June 2011 notice, because it was provided after the initial evaluation.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by the re-adjudication of the claim, most recently in a January 2013 supplemental statement of the case, after the notice was provided.  Id.

VA has thereby met its obligations to notify the Veteran of the medical and other evidence needed to substantiate his claim and of what evidence he is responsible for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his lay statements of argument, and identified VA and private treatment records have been obtained.  Pertinently, the Veteran has not indicated that any other VA treatment reports relevant to his cervical spine condition currently exist, nor has he requested that the VA attempt to obtain any other private treatment records. 

VA has also provided the Veteran with VA eye and skin examinations dated in May 2010, May 2011, January 2012 in conjunction with his claims and addendum VA opinions were provided in October 2012 and November 2012.  Any deficiency contained in the 2010 and 2011 VA examination reports were resolved by the January 2012 VA skin and eye examination reports and respective addendum VA medical opinion statements.  Collectively, the 2012 VA examination reports and the addendums demonstrate that each VA examiner reviewed the evidence of record and rendered appropriate opinions based on the question presented by the Board.  The VA examiners' opinions were rendered after a thorough review of the claims file and are supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As discussed in the previous April 2010 remand, the Board acknowledges that the VA examiner indicated in the April 2007 VA examination report that at least one of the Veteran's diagnosed skin disabilities is related to service.  However, the Board found that the opinion was not supported by any rationale.  Additionally, the Veteran specifically indicated at the April 2010 VA examination that his skin condition began in 1994, a period during which he was not on active duty.  There was no rationale and considering that the Veteran specifically indicated that his skin condition began when he was not on active duty.  The Board found that the April 2007 VA examiner's medical conclusion was inadequate and directed that the Veteran be afforded with new VA examinations.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had the opportunity to testify before a member of the Board.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Eye Disorder 

The Veteran seeks entitlement to service connection for an eye disorder.  He originally asserted that his current eye condition, claimed as manifested by blurred vision, is related to his service-connected allergic rhinitis.  He has reported that his treating eye specialists have informed him that his eye problems are associated with his sinus-related problems.  See April 2010 Board hearing transcript, page 16.  The Veteran also testified that his current eye disorder had an onset during his second period of service.  He felt that his symptoms have progressively worsened over the years.  See Id., page 15.  

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnosis of blurred vision or any other eye-related problems.  In an October 1995 service treatment record, the Veteran reported that he had no loss of vision in either eye.  In a July 2003 service treatment record, the Veteran reported no dimming of vision.

The Veteran underwent a VA examination on May 19, 2010.  At this examination, the Veteran reported blurry vision in both eyes at distance and near but mostly at distance for several months.  The Veteran reported that he got acid in his eyes while in service.  It was treated and he had no problems after that.  The examiner noted that the claims file was reviewed.  Upon examination, the Veteran was diagnosed with meibomian gland dysfunction, internal hordeolum, and presbyopia.  

In a separate May 24, 2010, VA examination, the Veteran was evaluated for allergic rhinitis.  It was noted that the Veteran's allergic rhinitis manifested by itchy eyes. The Veteran reported that he has blurred visions that he believes may be connected to his episodes of allergic rhinitis.  The VA examiner opined that it is less likely than not that the Veteran's allergic rhinitis caused his blurry vision, as his eye examination was normal and he has never manifested any abnormalities in his vision. 

In May 2011, the Veteran underwent another VA examination.  The examiner reviewed the claims file.  Upon examination, the examiner diagnosed the Veteran with bilateral cataracts- age related, and dry eyes due to meibomian gland dysfunction of both eyes.  The examiner noted that the cataracts are age-related and were not related to or aggravated by the Veteran's military service.  The Veteran's dry eyes are caused by meibomian gland dysfunction which was not related to or aggravated by the Veteran's military service.

The report of a January 2012 VA eye examination report confirmed diagnoses of meibomian gland dysfunction, internal hordeolum, cataracts, and dry eyes.  The examination report shows that the Veteran reported that his vision problems had an onset of two years and he felt his vision became blurry as a result of his sinus problems.  The VA examiner further noted that the Veteran did not complain of current blurred vision but he reported that his vision becomes blurry intermittently.  Based on a review of the claims folder, the January 2012 VA examiner concluded that the current diagnosed eye disorders were not related to his period of service as there was no evidence of any of these conditions in his service treatment records.  Rather, the VA examiner found that the Veteran's complaints of intermittent blurred vision were a result of his dry eyes that was caused by his untreated meibomian gland dysfunction.  The January 2012 VA examiner did not address the possibility of a secondary relationship between the Veteran's eye conditions and his service-connected allergic rhinitis.  

In October 2012, the Veteran was afforded another VA eye examination by the same VA examiner who conducted the January 2012 VA eye examination.  Based on a review of the claims folder and findings from clinical evaluation, the VA examiner concluded that the Veteran's current diagnosed disorders (meibomian gland dysfunction, internal hordeolum, cataracts, and dry eyes) did not have an onset during his periods of service as there were no signs or symptoms of eye-related problems in service.  The VA examiner further concluded that none of the Veteran's current diagnosed eye conditions were caused or aggravated by his service-connected allergic rhinitis.  The VA examiner stated that this medical conclusion was supported by a review of the medical literature and the lack of evidence of allergic process in either eye.  The VA examiner stated that a review of the medical literature did not demonstrate that cataracts, meibomian gland dysfunction, dry eyes and intermittent blurred visions are caused by or aggravated by allergic rhinitis.  In addition, the VA examiner noted that there was no evidence of allergic process in either eye to demonstrate that the Veteran's service-connected allergic rhinitis caused or aggravated his current diagnosed eye disorders.  The VA examiner noted that while it is true that allergic rhinitis may lead to watery eyes, which can also be a symptom of dry eyes, the Veteran's dry eyes are clearly attributed to his meibomian gland dysfunction.  

Here, the evidence of record establishes that the Veteran has current diagnosed eye disorders, to include meibomian gland dysfunction, internal hordeolum, cataracts, and dry eyes.  See the report of a January 2012 VA ear examination with October 2012 addendum.  Element (1), current disability, is satisfied. 

None of the Veteran's service treatment records shows complaints, treatment or diagnosis for any eye-related disorders.  The Veteran denied having had experienced vision or eye-related problems in October 1995 and July 2003.  The evidence of record does not show that the Veteran has been treated for or diagnosed with a vision or eye-related disorder in service or at separation from service.  Notably, the first evidence of the Veteran's complaints of blurred vision comes in October 2006, which comes three years after the Veteran's separation from his second period of service.  38 C.F.R. §§ 3.303

The Board has considered the Veteran's assertions that his current blurred vision problems had an onset during his second period of service and he has experienced such vision problems since that period of service.  The Veteran is competent to attest to the onset of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that continuity of symptomatology can be established by competent lay evidence).  However, the Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Here, the Board has to question the credibility of the Veteran's statements regarding the onset of his current blurred vision problems.  It appears to the Board that the Veteran has made such reports only recently and in conjunction with his claim for benefits.  Moreover, the Veteran's current statements, however, are inconsistent with his statement recorded in the July 2003 medical history that shows he specifically denied any symptoms of vision problems during his second period of service.  At no point during the appeals period has the Veteran provided any explanation for the discrepancy between his statements regarding the onset of his blurred vision problems.

 In light of the inconsistent accounts by the Veteran as to the onset of his complaints of blurred vision, the Board has to question the credibility of the Veteran's statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Based on the lack of any supporting evidence of treatment and on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his blurred vision problems, and the Board must look to the other factors considering the onset of his current eye disorders.  Here, the competent evidence of record does not show he complained of vision or eye-related problems during either periods of service. According, element (2), an in-service injury or disease, has not been satisfied. 

In addition, the evidence of record does not establish element (3), nexus or relationship between the current diagnosed eye disorders and either of the Veteran's periods of service.  Each of the VA eye examiners have concluded that the Veteran's current diagnosed eye disorders were not directly related to his period of service.  See the reports of the May 2011, January 2012 and October 2012 VA eye examinations.  The May 2011 VA examiner concluded that the Veteran's current diagnosed cataracts were age-related and his dry eyes were related to his meibomian gland dysfunction.  In the January 2012 VA examination report the VA examiner also concluded that the Veteran's dry eyes were associated with his untreated meibomiam gland dysfunction, and in the October 2012 VA examination report, the 2012 VA examiner further concluded that none of the Veteran's current diagnosed eye disorders was related to his periods of service as there were no signs or symptoms of eye-related problems in the service treatment records.  Both the 2011 and 2012 VA examiners' medical conclusions were based on a review of the claims folder and the findings from clinical evaluations.  

There is no medical opinion contained in the record that links the current diagnosed eye disorders to his service in order to support an award for service connection.  Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim fails on a direct basis. 

Turning to the Veteran's primary assertion, entitlement to service connection on a secondary basis, the remaining question is whether the current eye disorders are proximately caused or aggravated by his service-connected allergic rhinitis.  See 38 C.F.R. § 3.310. 

Here, the May 2010 VA examiner's medical conclusion that it is less likely than not that the Veteran's service-connected allergic rhinitis is a cause of his blurry vision.  The May 2010 VA examiner stated that the reasoning for this is that the Veteran has never manifested any abnormalities in his vision.  In addition, the 2012 VA examiner specifically concluded that none of the Veteran's current diagnosed eye disorders, including his complaints of intermittent blurred vision, were caused or aggravated by his service-connected allergic rhinitis.  The 2012 VA examiner noted this medical conclusion was supported by a review of the claims and the lack of clinical evidence of allergic process in either eye.  Rather, the 2012 VA examiner found that the Veteran's complaints of blurred vision are a symptom of his dry eyes which is attributable to his meibomian gland dysfunction.  

The Veteran has expressed his own lay opinion and belief that his service-connected allergic rhinitis contributes to his blurred vision.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the interplay between disabilities and biomechanics involved here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  This is not a situation where the Veteran is reporting an observed cause and effect relationship, Layno v. Brown, 6 Vet. App. 465 (1994), the Veteran is applying analysis and reasoning which requires knowledge beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lack of expertise and qualifications, and his belief, while sincerely held, is not competent nexus evidence.

The Board assigns greater probative value to the medical opinion from the 2012 VA examiner.  Notably, the 2012 medical opinion was rendered by an optometrist who clearly has the expertise to opine on the matter at issue in this case.  In addition, she addressed the appellant's contentions, based her opinion on a review of the appellant's claims folder and the relevant medical literature, and explained the basis for her opinions.  

The Board also acknowledges the medical reference from the American Academy of Ophthalmology (2014) cited by the Veteran's representative in the August 2014 informal brief presentation, which supports the contention that seasonal conjunctivitis (characterized by ocular itching, inflammation, watering and redness)  is proximately due to allergic rhinitis.  Notably, the medical evidence does not show that the Veteran has been diagnosed with or treated for seasonal conjunctivitis. Instead, the 2012 VA examiner has attributed the Veteran's complaints of blurred vision to his dry eyes that is caused by his meibomian gland dysfunction

At most, the medical reference from the American Academy of Ophthalmology came be afforded minimal probative value in this matter as it is speculative in nature and does not specifically address the facts of the Veteran's case.  See Sacks v. West, 11 Vet. App. 314 (1998) (holding that medical treatise evidence that is "too general and inconclusive" to make more than a speculative link between the condition and active service is insufficient as to plausibility of the claim).  

In contrast, the 2012 VA examiner's medical opinions constitute competent and persuasive medical evidence with respect to a lack of secondary association between the Veteran's complaints of blurred vision and his service-connected allergic rhinitis.  The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

In sum, the medical evidence does not show any complaints or medical findings of eye-related problems during either periods of his service, and there is no competent medical evidence linking the Veteran's current complaints directly to his periods of service.  See 38 C.F.R. § 3.303.  Furthermore, the weight of the medical evidence is against a finding that the Veteran's current eye disorders are proximately caused or aggravated by his service-connected disability.  See 38 C.F.R. § 3.310.  Service connection for eye disorder, claimed as blurred vision, is therefore not warranted, and the claim must be denied.  

Skin Disorder 

The Veteran seeks entitlement to service connection for a skin rash.   He contends that his current skin problems are attributable to his period of service, to include his deployment in Iraq. 

Initially, inasmuch as the record indicates that the Veteran served in served in Southwest Asia from December 1993 to May 1991 and from February 2003 to July 2003, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  38 C.F.R. § 3.317(b).  Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifests during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  Here, the competent evidence of record does not demonstrate that presumptive service connection is warranted for a qualifying chronic disability under 38 C.F.R. § 3.317.  In this regard, the Veteran's claimed symptomatology has been attributed to known skin conditions and not been attributed to an undiagnosed illness.  VA medical records show that the Veteran's skin problems have been variously diagnosed, to include folliculitis, tinea pedis, and atopic dermatitis.  Since there are clinical diagnoses of record for the Veteran's claimed disorder, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection for any of these conditions.

The availability of presumptive service connection for a disability based on a qualifying chronic disability under 38 C.F.R. § 3.317, however, does not preclude an appellant from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, a review of the Veteran's service treatment records from his first period of service record shows no complaints, treatment, or diagnosis of a skin condition of any kind.  A review of the other medical evidence of record reveals that on the report of an October 1995 periodic reserve examination, the Veteran's skin was evaluated as normal except for a laceration scar, and he denied any history of skin diseases on the associated report of medical history. 

The first medical evidence of skin problems is shown in a December 2001 VA treatment record, when the Veteran presented with complaints of a rash on his back that started 2 years ago.  It blisters occasionally and goes away.  It is also occasionally pruritic.  The Veteran was diagnosed with skin lesions, probably acne.  In a February 2002 Gulf War Registry examination, the Veteran was noted as having developed a rash on his back over the last 2 years.  It comes about 3 to 4 times per month.  It is blister-like and has fluid in the blisters.  It is mildly pruritic.   A diagnosis of acne was provided and it was noted that the Veteran's condition had improved with antibiotic treatment. 

The Veteran entered his second period of service in January 2003. An entrance examination prior to his second period of service is unavailable.  A review of his service treatment records from his second period of service show that on his July 2003 Post-Deployment Health Assessment (PDHA), the Veteran marked that he had suffered from skin disease or rashes during his deployment.  He also marked that he had been exposed to environmental hazards such as pesticides, solvents, paints, pollution, smoking and sand/dust.  

In an August 2006 Army Reserve treatment record, the Veteran was noted as having dry, scattered skin lesions.  He was also noted in an August 2006 Army Reserve treatment record as having psoriasis or psoriatic arthritis.  In an August 2007 VA medical record, the Veteran was noted as having a rash on the chest and feet.  He was diagnosed with folliculitis and tinea pedis.

The Veteran underwent a VA examination in April 2007 specifically for skin diseases.  The examiner reviewed the claims file.  The Veteran reported that his skin condition began in 1994 with an itchy rash and pimples with pus on the back.  Later, this extended to the back of the neck and chest in 1999.  He also has had scaly lesions on his feet since 2000.  On clinical evaluation, the VA examiner noted that the Veteran had ketatotic papule on the right foot, probably a keratosis, macular amylodosis, xerosis, and post inflammatory hyperpigmentation (PIH) on his back.  The examiner diagnosed the Veteran with xerosis on the back, macular amyloidosis on the back, and PIH on the back that was probably secondary to acne now resolved.  In a separate April 2007 VA examination, the Veteran was noted as having some psoriasis on his back.  

The May 2010 VA examination report shows that the Veteran reported that his skin problems first appeared in 1993 after his return from the Gulf War.  The Veteran reported that he has had intermittent but frequent spells of itching which are followed by the development of areas of hyperpigmentation and widespread tiny erythematous pustules.  This occurred primarily over his back but also involves his chest and soles.  The VA examiner noted that he does have plantar hyperhidrosis and crops of itchy "blisters" on his insteps and his feet were treated with an antifungal about 2 years ago without success.  The Veteran used over-the-counter preparations for his trunk, primarily calamine lotion.  Upon physical examination, the Veteran was diagnosed with atopic dermatitis.  The May 2010 VA examiner concluded that the Veteran does not have a diagnosis of psoriasis as there was clinical evidence of psoriasis.  In a June 2010 addendum, the May 2010 VA examiner noted that he reviewed the claims file, and skin-related issues include references to tinea pedis, folliculitis, and one reference to "psoriasis" of the scalp, which was probably seborrhea rather than psoriasis.  The VA examiner noted that the Veteran's descriptions of intermittent itchy "blistery" rashes suggest a tendency to eczema, but actual medical diagnoses for these rashes have been folliculitis.  The VA examiner concluded that none of the findings are due to his military service.

In January 2012, the Veteran was afforded another VA skin examination.  Based on the findings from clinical examination, the VA examiner diagnosed the Veteran with folliculitis.  The VA examiner found that the Veteran was first diagnosed with this condition in 1994.  The examiner stated that the Veteran had inherently dry, itchy skin that precipitated fits of scratching that led to secondary folliculitis.  The examiner observed that the Veteran's current job working as a mechanic would likely aggravate sensitive, acne-prone skin.  Thus, the examiner found that this condition was not caused by any experiences in military service, but instead "exposure to greases and oils" as a mechanic, could have aggravated his itching, thereby increasing his scratching and folliculitis.

Pursaunt to the Board's September 2012 remand directives, a November 2012 addendum medical statement was obtained from the January 2012 VA examiner regarding whether the Veteran's duties as a mechanic in service aggravated his skin condition.  In the September 2012 addendum, the VA examiner noted a review of the claims folder as well a re-examination of the Veteran.  The VA examiner noted that the Veteran had minimal folliculitis over his upper truck.   The 2012VA examiner explained that folliculitis, as in acne, can vary at different times in one's life depending on one's current working environment.  Folliculitis tends to get worse when the skin is exposed to grease and friction.  The VA examiner noted that if folliculitis flares in one circumstances and then clears and then flares again, it does not mean that the recurrent outbreak had anything to do with a previous outbreak.  Rather, the VA examiner noted that some people are more predisposed to acneiform eruptions.  The VA examiner stated that working in sweaty or oily conditions may aggravate one's skin and cause more breaking, and lying on the beach in the sun may clear it up, and going back to work may aggravate the skin again.  The VA examiner stated that one episode of breaking out does not have anything to do with a later episode.  

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current skin diagnoses of tinea pedis, atopic dermatitis, and folliculitis.  While the medical record also reflected a diagnosis of psoriasis, that diagnosis was later ruled out by the May 2010 VA examiner.  As such, element (1), current disability for skin rash, identified as tinea pedis, atopic dermatitis, and folliculitis, has been satisfied. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records from the Veteran's first period of service do not show any indication of skin problems, and he has not reported that the onset of his skin problems began during his first period of service.  The October 1995 medical history report shows that the Veteran denied any history of skin problems.  In addition, the April 2007 VA examination report shows he reported the earliest onset of his symptoms was in 1993, which comes years after his separation from his first period of service.  The competent medical evidence does not show, and the Veteran has not asserted, that his current diagnosed skin disorders had an onset during his first period of service.  38 C.F.R. § 3.303.  

The Veteran contends that his current skin problems are related to his service in Southwest Asia.  The service records do show that the Veteran had deployment in the Gulf War Theatre during both of his period of service, and he was exposed to environmental hazards.  Element (2), with respect to in-service injury has been satisfied, has been shown for both periods of service.

With respect to element (3), nexus or relationship, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed skin conditions and the Veteran's first period of service.  Here, the record contains negative medical nexus opinions by the May 2010 VA examiner and the January 2012 VA examiner.  This medical conclusion was based on a review of the claims folder, including the service treatment records.  

There is no persuasive medical opinion of record to the contrary.  As discussed above, while the 2007 VA examiner concluded that at least one of the Veteran's diagnosed skin disorders was related to his period of service, this medical opinion was not supported by a rational statement and was contrary to the findings recorded in the examination report.  

The preponderance of the competent evidence of record is against a nexus or relationship between the current diagnosed skin disorder and injury in his first period of service.  Element (3), with regards to his first period of service, has not been satisfied.

The Veteran entered his second period of service in January 2003.  An entrance examination prior to his second period of service is unavailable.  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre- existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

As there is no entrance examination prior to his second period of service, no abnormalities can be shown, and he must be presumed to have been in sound condition unless there is evidence that clearly and unmistakably shows that the Veteran's skin condition existed prior to his second period of service.  In this case, the Board concludes that it does.  As noted above, VA treatment records show that the Veteran first presented with complaints of skin rash in December 2001.  In addition, the Veteran has consistently reported that his skin condition existed prior to his second period of service.  The Board finds that the evidence has established that the Veteran's skin condition clearly and unmistakably existed prior to his second period of service.  38 U.S.C.A. § 1111. 

With respect to element (3), and his second period of service, the remaining issue on appeal becomes whether it is clear and unmistakable that the Veteran's pre-existing skin condition was not aggravated during his second period of service.  
The evidence of record must first be reviewed to determine whether the Veteran's acne underwent a permanent increase in disability during service.  See Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  

Here, the Veteran has testified that his skin problems were aggravated by his second period of service, and his July 2003 PDHA report does show he complained of skin problems during his deployment.  Also, the medical evidence demonstrates that the Veteran has developed of areas of hyperpigmentation due to scratching and itching due to flare-ups of his folliculitis.  Moreover, the 2012 VA examiner stated that the Veteran's skin was aggravated while working in sweaty and oily environment as mechanic.  Notably, the Veteran's military occupational specialty was a mechanic and he testified about such working conditions during his deployment.  

The Board finds that there is substantial credible evidence suggesting an increase in severity during the Veteran's second period of service so as to warrant a presumption of aggravation.  The 2012 VA examiner's opinion, while probative, certainly fails to rise to the level of clear and unmistakable evidence so as to rebut that presumption.

In sum, the preponderance of the competent evidence is against a finding that the Veteran's current diagnosed skin disorders are related to his first period of service.  Although the medical evidence establishes that the Veteran's skin problems pre-existed his second period of service, the weight of the competent medical evidence shows that the Veteran's pre-existing skin condition was likely aggravated by his second period of service.  The medical evidence of record shows an increase in the Veteran's skin problems during his second period of service.  In addition, the 2012 VA examiner stated that the Veteran's skin is aggravated by working conditions similar to those during his second deployment.  Consequently, the Board finds that the Veteran's skin disorder was permanently aggravated by his second period of service.  Hence, service connection for skin disorder is warranted.




ORDER

Entitlement to service connection for eye disorder is denied. 

Entitlement to service connection for a skin rash is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


